358 F.2d 308
James S. KREAGER and Mercu-Ray Industries, Inc., Appellants,v.Ralph L. SCHIFFER, Arthur Tuchinsky, Morrie Freed, Magna-Bond, Inc., Progress Manufacturing Company.
No. 15430.
United States Court of Appeals Third Circuit.
Argued January 4, 1966.
Decided April 14, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge.
See also D.C., 31 F.R.D. 292.
Spencer Ervin, Jr., Philadelphia, Pa., for appellants.
Nathan Lavine, Philadelphia, Pa. (Marvin Krasny, Adelman & Lavine, Philadelphia, Pa., Ronald A. Ervais, Philadelphia, Pa., on the brief), for appellee Progess Mfg. Co.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
Counsel for the plaintiffs-appellants were invited by this court to amend the defective complaint in order that it might conform with the provisions of Section 1332(c), Title 28, U.S.C., by supplying allegations in respect to the principal places of business of the corporate parties necessary for the maintenance of diversity jurisdiction. Counsel for the plaintiffs-appellants informed us that he does not desire to amend the complaint. Thereafter, we entered an order allowing the necessary amendments to be made by any party to the cause to the end that the case would not have to be retried. On March 21, 1966, the defendant-appellee, Progress Manufacturing Company, by its counsel, filed an affidavit which amends adequately the jurisdictional allegations of the complaint. We find, therefore, that jurisdiction now exists. 28 U.S.C. § 1653.


2
An examination of the record in this case and consideration of the arguments of the parties convinces us that the court below committed no error. Consequently, the judgment appealed from will be affirmed.